Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 25, 2018                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  157319                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellant,
  v                                                                SC: 157319
                                                                   COA: 333988
                                                                   Kalamazoo CC: 2015-001179-FC
  KEVIN DEANDRE WARE,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 9, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 25, 2018
           s0522
                                                                              Clerk